Per Curiam.

The act concerning jurors, [Laws of N. *381Y. vol. 1. p. 377. 379.) relative to the venire, and tho ejgjlt jayg f0 be allowed for summoning them, applies only to jurors drawn out of the box by the county clerk, as qualified jurors by law. It is not applicable to the case of an alien, upon a trial cle medietale lingua. Such a jury is to be summoned and impanelled, as if no statute on the subject existed. By the common law, the justices of gaol delivery might, by a mere award, without any precept, order the sheriff tó return .a panel of jurors instanter, for the trial ofa prisoner arraigned before them.* In the case of Count Koningsmark and others, tried for murder in 1681,† and of Swendson,‡ in 1702, for forcibly marrying Mrs. Rawlins, the prisoners claimed the privilege of alien, and strangers were impanneied, and tho prisoners tried on the same day. In the present case, therefore, the, proceedings of the court of oyer and ter-miner were correct and legal.

 Hankins, b. 2, c. 41. s. 1. and 4.


 3 St. Trials, 468.


 5 St. Trials, 449.